Citation Nr: 0819721	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  04-00 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
left knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1971 to October 
1978, with additional prior active duty as a cadet at the 
U.S. Air Force Academy.  See 38 C.F.R. § 3.6(b)(4) (2007).

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2002 RO decision.

The Board notes that in November 2002, the veteran had 
requested a hearing before the Board.  However, in December 
2003, he specifically indicated that he did not wish to have 
a Board hearing.  Therefore, the Board considers his request 
for a Board hearing to have been withdrawn.

This appeal was remanded by the Board in September 2007 for 
additional development.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that the veteran's 
left knee osteoarthritis was not incurred in service, related 
to service or related to a service-connected disability.  


CONCLUSION OF LAW

Osteoarthritis of the left knee was not incurred in or 
aggravated by service and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 1110 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant by the Appeals Management Center in 
November 2007 that fully addressed all four notice elements.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  The appellant 
was also asked to submit evidence and/or information in his 
possession to the AOJ.  Although the notice letter was not 
sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a statement of 
the case in February 2008 after the notice was provided.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the veteran received this notice in November 
2007.  Any error regarding this notice was harmless given 
that service connection is being denied, and hence no rating 
or effective date will be assigned with respect to this 
claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded a VA medical examination 
in January 2008.  The Board further finds that the RO 
complied with its September 2007 Remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran has a current diagnosis of osteoarthritis of the 
left knee.  Various private and VA medical treatment records 
and x-rays show degenerative changes in his left knee.  In 
August 1994, the veteran sought treatment for knee pain.  The 
treatment note indicated that he experienced pain for 3-4 
days.  The veteran was diagnosed with a left knee medial 
strain.  In an April 2000 private consultation, the veteran 
indicated that his knee problems began in the early 1990's.  
The Board notes that the 1994 treatment note is the first 
evidence of record of symptoms of knee pain.  As there is no 
evidence of arthritis, or symptoms of arthritis, within one 
year from the date of termination of service, arthritis is 
not presumed to have been incurred in service.  See 38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  

The service medical records show that in November 1966, the 
veteran did not report left knee problems and his lower 
extremities were clinically evaluated as normal.  According 
to a May 2002 letter from the Office of the Registrar of the 
U.S. Air Force Academy, the veteran had attended Airborne 
Jump School during the summer of 1968.  See 38 C.F.R. § 
3.6(b)(4) (regarding U.S. Air Force Academy status).  In 
December 1969, the veteran received treatment for a mild MCL 
(medial collateral ligament) strain in his left knee.  In 
August 1970, the veteran did not report left knee problems 
and his lower extremities were clinically evaluated as 
normal.  In a January 1975 physical examination, no knee 
disability or injury was noted.  Upon separation from service 
in September 1978, the veteran did not report left knee 
problems and his lower extremities were clinically evaluated 
as normal.  

After service, there are numerous records showing treatment 
for osteoarthritis of the left knee.  The remaining issue for 
the Board is whether the medical evidence shows that the 
veteran's left knee disability is related to service.  

In January 2002, a private physician opined that it would be 
certainly impossible to know for certain, but it was 
certainly possible that some of the veteran's previous 
activities in service could have contributed to his knee 
problems.  The physician indicated that specifically, some of 
the veteran's work with parachuting might be considered 
possibly connected.  

In February 2007, a private chiropractor opined that it was 
probable that the veteran's knee degeneration began from 
impacts during service.  The opinion was based on the 
veteran's reported history of back pain and stiffness 
complicated by his knee injury and his belief that his knee 
disability began in service. 

The Board notes that service connection may not be based on 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, 
which are speculative, general or inconclusive in nature, 
cannot support a claim).  In this case, the January 2002 
physician stated that the veteran's left knee disability 
could have been related to service and it was possible that 
is was related to service.  The chiropractor indicated that 
it was probable.  These two opinions did not confirm the 
etiology of the veteran's disability.  See Hinkle v. 
Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on 
speculation are entitled to little, if any, probative value); 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  The Board finds that 
these opinions do not have the required degree of medical 
certainty required for service connection.  

In a December 2007 VA Compensation and Pension examination, 
the VA examiner reviewed the veteran's history and physically 
examined the veteran.  In January 2008, the examiner reviewed 
the veteran's claims file, including the service medical 
records.  The examiner opined that it was less likely as not 
that the veteran's current left knee disability was related 
to parachute jumps in service.  It was also less likely as 
not that the veteran's current left knee disability was 
related to the left knee strain noted in 1969 as a left knee 
condition was not noted by the examiner or reported by the 
veteran in the 1978 separation examination.  

The January 2008 VA opinion does have the required degree of 
medical certainty as is required to decide the issue of 
service connection.  The VA opinion is not speculative.  This 
opinion is conclusive that the veteran's left knee 
osteoarthritis is not related to service.  As there are no 
other opinions of record, there is no medical evidence of 
record relating the veteran's disability to service.  Without 
competent medical evidence linking the veteran's disability 
to service, service connection is not warranted.

Lastly, the veteran claimed that his left knee disability was 
caused by his right knee disability.  Service connection may 
be established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service-connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).

The Board previously decided in its September 2007 decision 
that the veteran's right knee disability is not entitled to 
service connection.  Therefore, the veteran's left knee 
disability cannot be service connected as secondary to the 
right knee disability.  

The Board also notes that the veteran is service connected 
for a fracture of his right great toe.  In a September 2003 
VA Compensation and Pension Examination, however, a VA 
examiner opined that it was not at least as likely as not 
that the veteran's bilateral knee condition was related to 
his service connected great toe fracture.  The veteran is 
also service connected for diabetes and peripheral neuropathy 
of the left lower extremity associated with diabetes.  There 
is no evidence of record that the left knee disability was 
caused or aggravated by any service connected disability.  

The Board has considered the veteran's contention that a 
relationship exists between his left knee disability and 
service and to his right knee disability.  However, as a 
layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as etiology.  While a layman such as 
the veteran can certainly attest to his in-service 
experiences and current symptoms, he is not competent to 
provide an opinion linking that disability to service or to a 
service-connected disability.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim for service connection for left knee 
osteoarthritis must be denied.  See 38 U.S.C.A §5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for left knee osteoarthritis is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


